DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 102(a) and 35 U.S.C. 102(b) as being anticipated by Lenz (US 3,675,056, of record).
As to claim 1, Lenz shows (FIG. 1 and 2) A stator core, comprising: 
laminations 28 disposed in a laminated arrangement to form a stator core body 14 having an axial length extending in a lamination dimension, the stator core body 14 comprising: 
an annular portion 30 extending along the axial length; and 
teeth 32 extending radially from the annular portion 30 and along the axial length, 

As to claim 2/1, Lenz further shows (FIG. 1 and 2) 
the teeth 32 are substantially uniform in size and shape, and 
the one or more triangular holes 36 are substantially uniform in size and shape (yoke 30 is homogeneous, each tooth face 38 confronts the rotor bore, slots have parallel side walls, each aperture 36 is triangular and provides a flux carrying area equal to the flux carrying area of the tooth face 38 col.2:40-70).
As to claim 3/1, Lenz further shows (FIG. 1 and 2) 
each tooth 32 has a first wide portion (at yoke 30), a first narrow portion 38 and sidewalls 34 extending between the first wide portion and the first narrow portion 38, and 
each of the one or more triangular holes 36 defined by each tooth 32 has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion 38 (the apertures 36 are triangular, col.2:40-70).
As to claim 6/1, Lenz further shows (FIG. 1 and 2) the teeth 32 extend radially inwardly from the annular portion 30 or radially outwardly from the annular portion.
As to claim 7, Lenz shows (FIG. 1 and 2) A stator core, comprising: 
laminations 28 disposed in a laminated arrangement to form a stator core body 14 having an axial length extending in a lamination dimension, the stator core body 14 comprising: 
an annular ring portion 30 extending along the axial length; and 
teeth 32 extending radially inwardly from the annular ring portion 30 and along the axial length, 
each tooth 32 having a trapezoidal shape (tapered sides 34) and being formed to define one or more triangular holes 36 running along the axial length (col.2:40-70).
As to claim 8/7, Lenz further shows (FIG. 1 and 2) 

the one or more triangular holes 36 are substantially uniform in size and shape (yoke 30 is homogeneous, each tooth face 38 confronts the rotor bore, slots have parallel side walls, each aperture 36 is triangular and provides a flux carrying area equal to the flux carrying area of the tooth face 38 col.2:40-70).
As to claim 9/7, Lenz further shows (FIG. 1 and 2) 
each tooth 32 has a first wide portion at an inner diameter of the annular ring portion 30, a first narrow portion 38 displaced radially inwardly from the inner diameter of the annular ring portion 30 and sidewalls 34 extending between the first wide portion and the first narrow portion 38, and 
each of the one or more triangular holes 36 defined by each tooth 32 has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion 38 (the apertures 36 are triangular, col.2:40-70).
As to claim 12, Lenz shows (FIG. 1 and 2) A motor 10 (col.2:16-17), comprising: 
Laminations 28 disposed in a laminated arrangement to form a stator core body 14 having an axial length extending in a lamination dimension, 
the stator core body 14 comprising an annular portion 30 extending along the axial length and teeth 32 extending radially from the annular portion 30 and along the axial length, each tooth 32 having a trapezoidal shape (tapered sides 34) and being formed to define one or more triangular holes 36 running along the axial length (col.2:40-70); 
windings 22 wound around the teeth 32; and 
a rotor 12, which is drivable to rotate about a longitudinal axis thereof by current being applied to the windings 22 (current flow in stator windings col.1:10-14, rotor 12 is a squirrel cage design, stator 14 disposed around rotor 12 for electromagnetic interaction therewith, it is implied that rotor 12 rotates col.2:17-27).
As to claim 14/12, Lenz further shows (FIG. 1 and 2) the one or more triangular holes 36 are receptive of a cooling air flow (fluid communication between triangular apertures 36 and the air gap 40 col.2:71-75).
As to claim 15/12, Lenz further shows (FIG. 1 and 2) 
the teeth 32 are substantially uniform in size and shape, and 
the one or more triangular holes 36 are substantially uniform in size and shape (yoke 30 is homogeneous, each tooth face 38 confronts the rotor bore, slots have parallel side walls, each aperture 36 is triangular and provides a flux carrying area equal to the flux carrying area of the tooth face 38 col.2:40-70).
As to claim 16/12, Lenz further shows (FIG. 1 and 2) 
multiple windings 35 are arranged along a radial dimension between neighboring teeth 32 and have a substantially uniform width along the radial dimension, 
each tooth 32 has a first wide portion (at yoke 30), a first narrow portion 38 and sidewalls 34 extending between the first wide portion and the first narrow portion 38, and 
each of the one or more triangular holes 36 defined by each tooth 32 has a second wide portion corresponding with the first wide portion and a second narrow portion corresponding with the first narrow portion 38 (the apertures 36 are triangular, col.2:40-70, sides 34 of teeth are parallel to each other and rectangular coils are snugly fit between sides 34 col.2:43-48).
As to claim 19/12, Lenz further shows (FIG. 1 and 2) the annular portion 30 is an annular ring portion 30, the teeth 32 extend radially inwardly from an inner diameter of the annular ring portion 30 and the rotor 12 is rotatable within the stator core body 14 (it is implied that rotor 12 rotates col.2:17-27) .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 3,675,056, of record) in view of Schmauck (DE 3504782 A).
As to claims 4/1, 10/7 and 17/12, Lenz was discussed above with respect to claims 1, 7 and 12 except for the one or more triangular holes in each tooth is a pair of triangular holes bisected by a radially oriented member of the stator core body.
Schmauck shows (FIG. 2):

    PNG
    media_image1.png
    704
    774
    media_image1.png
    Greyscale

the one or more triangular holes in each tooth is a pair of triangular holes 3 bisected by a radially oriented member 42 of the core body C (para[0010],[0011],[0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 14 of Lenz to have the one or more triangular holes 36 in each tooth is a pair of triangular holes 3 bisected by a radially oriented member 42 of the stator core body 14 as taught by Schmauck, for the advantageous benefit of increasing the heat transfer surface area of the holes 36 and increasing the strength of each tooth 32 with the member 42.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 3,675,056, of record) in view of Mishra et al. (US 4,182,966, hereinafter Mishra).
As to claims 5/1, 11/7 and 18/12, Lenz was discussed above with respect to claims 1, 7 and 12 except for the one or more triangular holes in each tooth is a single triangular hole having a radial length which exceeds half a radial length of the corresponding tooth.
Mishra shows (FIG. 4) the slits 41 extend over most of the radial length of the tooth (col.4:30-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 14 of Lenz to have the one or more triangular holes 36 in each tooth 32 is a single triangular hole having a radial length which exceeds half a radial length of the corresponding tooth 32 as taught by Mishra, for the advantageous benefit of improved cooling the stator core body 14 by air flow as taught by Mishra (col.5:53 to col.6:11).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US 3,675,056, of record) in view of Bialik et al. (US 2015/0340918, hereinafter Bialik).
As to claim 13/12, Lenz was discussed above with respect to claim 12 except for the laminations comprise iron.
Bialik describes a core stator consisting of magnetic iron laminations (para[0004]:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 14 of Lenz to have the laminations comprise iron as taught by Bialik, for the advantageous benefit of the laminations are magnetic to carry flux as taught by Lenz (col.1:55-70, col.2:40-41).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0021819, hereinafter Hong) in view of Xu et al. (US 2018/0287436, hereinafter Xu) and Diala et al. (US 2018/0054097, hereinafter Diala, of record).
As to claim 12, Hong shows (FIG. 2):

    PNG
    media_image2.png
    704
    669
    media_image2.png
    Greyscale

A motor 100 (para[0049]:1-2), comprising: 
a stator core body 112 having an axial length extending in an axial dimension (direction of rotation shaft para[0049]:7-10, it is implied that the axial direction is orthogonal to FIG. 2), 
the stator core body 112 comprising an annular portion 112B extending along the axial length and teeth 112T extending radially from the annular portion and along the axial length; 
windings 114 wound around the teeth (coils para[0051]:7-8); and 
a rotor 130, which is drivable to rotate about a longitudinal axis thereof by current being applied to the windings 114 (rotor 130 driven to rotate para[0049]:7-10, current is in the coils 114 para[0079]).
Hong does not show
each tooth having a trapezoidal shape;
laminations disposed in a laminated arrangement to form a stator core body having an axial length extending in a lamination dimension; and 
each tooth being formed to define one or more triangular holes running along the axial length.
As to the first bullet, Hong suggests each tooth 112T having a trapezoidal shape (FIG. 2 shows teeth 112T with trapezoidal shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong to have each tooth 112T having a trapezoidal shape as taught by Hong, for the advantageous benefit of the inner stator 110 is formed in a spoke type capable of increasing the output density of the permanent magnet as taught by Hong (para[0052],[0007]).
As to the second bullet, Xu shows (FIG. 1) laminations 120 disposed in a laminated arrangement to form a stator core body 100 having an axial length extending in a lamination dimension (para[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong to have laminations 120 disposed in a laminated arrangement to form a stator core body 112 having an axial length extending in a lamination dimension as taught by Xu, for the advantageous benefit of reducing eddy current power loss during magnetic cycling as taught by Xu (para[0031]).
As to the third bullet, Diala shows (FIG. 5) each tooth being formed to define one or more triangular holes 501 running along the axial length (in teeth para[0050]:13-21, triangular para[0051]:1-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core body 112 of Hong in view of Xu to have each tooth being formed to define one or more triangular holes 501 running along the axial length as taught by Diala, for 
As to claim 20/12, Hong in view of Xu and Diala was discussed above with respect to claim 12 and Hong further shows the annular portion 112B is an annular cylinder portion 112B (is continuous through circumference), the teeth 112T extend radially outwardly from an outer diameter of the annular cylinder portion 112B and the rotor 130 is rotatable about the stator core body 110 (inner stator 110, outer rotor 130 rotates para[0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832